IN THE SUPREME COURT OF THE STATE OF DELAWARE

LAMONT JOHNSON,                         §
                                        §   No. 464, 2018
       Defendant Below,                 §
       Appellant,                       §   Court Below—Superior Court
                                        §   of the State of Delaware
       v.                               §
                                        §   Cr. ID Nos. 1706010017 (S) &
STATE OF DELAWARE,                      §   1706005952 (S)
                                        §
       Plaintiff Below,                 §
       Appellee.                        §

                          Submitted: October 23, 2018
                          Decided:   November 1, 2018

                                     ORDER

      On September 10, 2018, the appellant filed a notice of appeal from either his

June 6, 2018 sentencing or an August 27, 2018 Superior Court order denying his

motion for sentence review. The Senior Court Clerk directed the appellant to file a

Form A notice of appeal identifying the order he sought to appeal by September 26,

2018. The Senior Court Clerk warned the appellant that if he wished to appeal the

June 6, 2018 order a notice to show cause would issue based on his failure to file a

notice of appeal within thirty days of the imposition of the sentence. The Senior

Court Clerk also directed the appellant to pay the filing fee or file a motion to

proceed in forma pauperis by September 26, 2018. On October 3, 2018, after the

appellant failed to respond, the Chief Deputy Clerk issued a notice directing the

appellant to show cause why this appeal should not be dismissed for his failure to
file a Form A notice of appeal, pay the filing fee, or file a motion to proceed in forma

pauperis. The appellant received the notice to show cause by October 11, 2018, but

has not responded within the required ten-day period, filed the Form A notice of

appeal, paid the filing fee, or filed a motion to proceed in forma pauperis. Dismissal

of this appeal is therefore deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that this appeal is DISMISSED.

                                        BY THE COURT:

                                        /s/ Collins J. Seitz, Jr.
                                               Justice




                                           2